                   Case 2:20-cv-00391-MJP Document 5 Filed 05/08/20 Page 1 of 2



 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8   WENDELL M. ARMSTEAD, JR.,

 9                                Petitioner,                 Case No. C20-391-MJP

10           v.                                               ORDER DENYING APPLICATION
                                                              TO PROCEED IN FORMA PAUPERIS
11   RONALD HAYNES,

12                                Respondent.

13

14           The Court, having reviewed Petitioner’s application to proceed in forma pauperis, the

15   Report and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate

16   Judge, and the remaining record, hereby finds and ORDERS:

17           (1)      The Report and Recommendation is approved and adopted;

18           (2)      Petitioner’s application to proceed in forma pauperis (dkt. # 1) is DENIED.

19   Petitioner is directed to pay the full filing fee of $5.00 within thirty (30) days of the date on

20   which this Order is signed. If the filing fee is not paid, this case will be dismissed;

21           (3)      The Clerk shall file the petition only upon receipt of the filing fee. If no filing fee

22   is paid within thirty (30) days of the date of this Order, the Clerk is directed to close the file; and

23



     ORDER DENYING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 1
                  Case 2:20-cv-00391-MJP Document 5 Filed 05/08/20 Page 2 of 2



 1          (4)      The Clerk is directed to send copies of this Order to Petitioner and to the

 2   Honorable Michelle L. Peterson.

 3          Dated this 8th day of May, 2020.

 4

 5

 6
                                                           A
                                                           Marsha J. Pechman
                                                           Senior United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING APPLICATION TO
     PROCEED IN FORMA PAUPERIS - 2
